Exhibit 10.2

 

FIFTH AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS FIFTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into as of October 28, 2010 by and between TECHNISCAN, INC.,
(the “Issuer”) and BIOTEX PHARMA INVESTMENTS, LLC (the “Lead Investor”).

 

R E C I T A L S:

 

WHEREAS, the Issuer and the Lead Investor desire to revise that certain Note and
Warrant Purchase Agreement dated March 30, 2010 entered into by and among the
Issuer, the Lead Investor, and the other investors listed on Exhibit A thereto,
as amended pursuant to that certain Amendment to Note and Warrant Purchase
Agreement dated as of May 19, 2010, that certain Second Amendment to Note and
Warrant Purchase Agreement dated as of September 30, 2010, that certain Third
Amendment to Note and Warrant Purchase Agreement dated as of October 5, 2010,
and that certain Fourth Amendment to Note and Warrant Purchase Agreement dated
as of October 13, 2010 (collectively, the “Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.            Amendment of the Agreement.  Pursuant to Section 7.3 of the
Agreement, Section 3.2 of the Agreement is hereby amended as follows:

 

The date October 31, 2010 shall be deleted and replaced with “the Convertibility
Date (as defined in the First Lien Notes)”

 

2.             Issuance of Certain Additional Equity Securities.  Issuer hereby
agrees to issue to the holders of the First Lien Notes and the Second Lien Notes
(collectively, the “Notes”) on the date of this Amendment in connection with the
extension of the Maturity Date (as defined in the Notes) to January 31, 2011, in
proportion to the principal amounts of the Notes held by them, an aggregate of
(a) 275,000 restricted shares of common stock of the Issuer, which shall be
subject to a customary underwriter lock-up in agreed form until the earlier of
the Maturity Date or, if a registered offering of equity securities of the
Issuer is completed prior to the Maturity Date, the 6-month anniversary of the
closing of such registered equity offering, and (b) warrants to purchase an
aggregate number of shares of common stock of the Issuer equal to the
outstanding principal sum under the respective Notes divided by the Warrant
Price (as defined in Warrant #W-001 in the name of the Lead Investor) on the
date hereof, which Warrant(s) shall be exercisable for five years from the date
of issuance and shall otherwise be in the same form as Warrant #W-001 of the
Issuer.

 

3.             Reimbursement of Certain Expenses.  Issuer agrees to reimburse
the Lead Investor on the Convertibility Date (as defined in the Notes) for up to
$17,500 in out-of-pocket expenses (including fees and disbursements of counsel
to the Lead Investor) incurred in connection with negotiations related to the
extension of the Maturity Date of the Notes and related transactions. and the
documentation thereof, upon substantiation by the Lead Investor of the expenses
so incurred.

 

4.             Waiver of Warrant Price Adjustment.  Pursuant to Section 11 of
each warrant issued in connection with the Agreement, Lead Investor hereby
waives any and all rights any holder of such warrant(s) has or may have under
Section 4(vi) thereof based on the issuance by the Issuer of the shares of
common stock described in Section 2

 

--------------------------------------------------------------------------------


 

of this Amendment in connection with the extension of the Maturity Date (as
defined in the Notes) to January 31, 2011, April 15, 2011, or such later date as
agreed upon by the Issuer and holders of the Notes.

 

5.            Continued Effect of the Agreement.  All provisions of the
Agreement, except as modified by this Amendment, shall remain in full force and
effect and are reaffirmed.  Other than as stated in this Amendment, this
Amendment shall not operate as a waiver of any condition or obligation imposed
on the parties under the Agreement.

 

6.            Interpretation of Amendment.  In the event of any conflict,
inconsistency, or incongruity between any provision of this Amendment and any
provision of the Agreement, the provisions of this Amendment shall govern and
control.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.  A facsimile or e-mailed
“.pdf” data file copy of an original written signature shall be deemed to have
the same effect as an original written signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TECHNISCAN, INC.

 

BIOTEX PHARMA INVESTMENTS, LLC

 

 

 

By:

/s/ David C. Robinson

 

 

By:

/s/ Robert Kessler

David C. Robinson

 

 

Robert Kessler

Chief Executive Officer

 

 

Member

 

--------------------------------------------------------------------------------